Citation Nr: 1505079	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the right upper back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988 and on active duty for training from January 1992 to May 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In June 2014, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  In October 2014, the Board remanded the appeal for additional development.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained a gunshot wound to his right upper back prior to service and that his injury was aggravated during basic training and subsequent duty as an artilleryman.  

In November 2014, the Veteran underwent a VA examination.  The examiner provided the following opinion:

[N]o objective evidence of residuals [a]ffecting musculoskeletal function from gunshot wound/injury to right latissimus dorsi, which was sustained prior to service.  [T]hus less likely than not that the pre-existing gunshot wound/injury area was aggravated by military service.  

On review, the Board finds the opinion inadequate for rating purposes.  First, although the examiner stated there were no residuals, the electronic claims folder contains voluminous medical records showing complaints related to pain in the right scapula and upper back.  A September 2014 VA primary care outpatient note includes an assessment of chronic neuropathic pain from past gunshot wound injury.  

Second, it does not appear that the correct evidentiary standard was applied.  In this regard, the Board observes that the gunshot wound was not noted on the June 1985 enlistment examination.  Although there is an approximately 4 month gap between this examination and the Veteran's entrance on active duty, it appears that the presumption of soundness is for application.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

Although requested, the Veteran has not submitted an authorization for release of records relating to the gunshot wound.  Regardless, he has repeatedly and consistently reported that he sustained the gunshot wound prior to his initial period of service.  Thus, the Board finds that it clearly and unmistakably pre-existed service.  The question remains, however, as to whether there is clear and unmistakable evidence that it was not aggravated during active service.  Under these circumstances, the Board finds that an addendum opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the November 2014 VA examination report for addendum.  The electronic claims folder must be available for review.  If the November 2014 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  

The examiner is again requested to consider whether there are any residuals of the gunshot wound.  In this regard, the examiner should consider the VA treatment records noting chronic neuropathic pain secondary to the gunshot wound.  

The examiner is also requested to indicate whether there is clear and unmistakable (obvious or manifest) evidence that the gunshot wound to the right upper back was not aggravated (permanently worsened) during service.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a gunshot wound to the right upper back.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




